Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.

Status of Application, Amendments and/or Claims
3.		Applicant’s response dated 1/29/2021 is considered and entered into record. Claims 21, 34, and 47-48 have been amended. Claims 21-22, 24-35, and 37-48 are currently pending.
4.		Claims 26-33 and 39-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 March 2019.
5.		Claims 21-22, 24-25, 34-35, 37-38 and 47-48, drawn to a serum-free medium, and a system comprising a substrate and the medium, are being considered for examination in the instant application. 

Rejection withdrawn
6.		Upon consideration of Applicant’s persuasive argument and proper amendment of claims 47 and 48, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.

Rejection maintained
Claim Rejections - 35 USC § 102/103
7.		The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
8.	A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.
9.			The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
10.		Claims 21-22, 24-25 and 47, are rejected under pre-AIA  35 U.S.C. 102(a) and pre-AIA  35 U.S.C. 102(e) as being anticipated by, or in the alternative under 35 U.S.C. 103(a) as obvious over Meyer et al. WO 2012/135621, dated 10/4/2012 (PCT filing date of 3/30/2012 and claiming benefit to provisional application 61/469527, dated 3/30/2011) (listed in IDS), and as evidenced by DMEM-F12 product sheet (ThermoFisher Scientific, downloaded 12/1/16) (http://www.thermofisher.com/us/en/home/technical-resources/media-formulation.55.html). The rejection is maintained and extended to instant amended claims, for reasons of record in the Office Action dated 4/1/2020.
11.		The claims are directed to a defined serum-free medium, wherein the medium is consisting essentially of water, salts, amino acids, vitamins, carbon source, buffer, selenium, insulin (about 5 mg/L) – in amounts that support differentiation, and is substantially free of transferrin, a TGFβ superfamily antagonist and albumin; and also of progesterone or putrescine + neural stem cells and the defined medium. The claims further recite a system comprising a solid support comprising a substrate and a defined medium (claim 25). Claim 47 recites that the medium can promote differentiation to PAX6+ neural stem cells in the absence of embryoid bodies.
12.		Meyer et al teach methods and composition for the differentiation of pluripotent stem cells to neural stem cells in a culture medium that is chemically-defined and serum-free, and that is free of growth factors like FGF and TGFβ or its inhibitors (abstract, para 0019, 0024, 0030), wherein the differentiation can be in an adherent culture (para 0028, 0048, 00103) such that the adherent pluripotent stem cells can be cultured in a medium essentially free of TGFβ inhibitor (or antagonist) (para 0080), and may not involve the formation of embryoid bodies (para 0024); wherein the pluripotent stem cells such as embryonic stem cells can be human (para 0017, 0064). The reference teaches that the medium includes a chemically defined medium, with additional contents like 5 µg/ml insulin (5 mg/L), selenium, l-glutamine and non-essential amino acids (amino acids), vitamins, buffering agents and antibiotics like penicillin/streptomycin. The reference also teaches that the medium can contain progesterone and putrescine or transferrin, indicating that the medium may optionally not contain additional factors like progesterone, putrescine, transferrin or albumin (para 0082, 0083, 0087) (instant claims 21, 22) . It is noted that while DMEM-F12 (see DMEM-F12 product sheet) does not contain progesterone, it has 0.081 (or 0.08) mg/L of putrescine (i.e. is substantially free of putrescine, by definition on page 9, para 00053 of instant specification). Because the reference teaches a medium that supports the differentiation of human pluripotent stem cells to neural stem cells, the medium would inherently be expected to exclude any component beyond those instantly recited that would “alter the basic and novel properties of the invention" (based upon the “consisting essentially” limitations – MPEP 2111.03). The reference further teaches that the TM for the maintenance of human pluripotent stem cells (para 0092, 0093, 00101) (instant claim 25). Meyer et al teach that the progenitor neural lineage cells and the cells that are produced on culture (neural stem cells) can express Pax6 (are PAX6+) (para 00151). As the medium is used for differentiation of pluripotent stem cells to neural stem cells, and can be without the formation of embryoid bodies, the medium would inherently comprise human neural stem cells that are PAX6+ at some point during culture (composition comprising neural cells) (instant claims 24, 47). 
  
13.		If this is not the case, then it would nonetheless have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have optimized the culture medium for promoting differentiation of an adherent monolayer of human pluripotent stem cells to arrive at the medium recited in the claims. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation. The differences between the claimed method and the prior art method appears to be one of optimization of medium ingredients. Medium ingredients are results-effective variables, which can be optimized.  In the case of a culture medium for differentiation of human pluripotent stem cells to neural stem cells, one of skill in the art would clearly recognize that medium constituents can be variable and could easily be optimized by a cell culture scientist based upon the explicitly disclosed culture protocol.  As such, the adjusting of the culture medium ingredients would amount to nothing more than routine experimentation that can be optimized. The person of ordinary skill in the art would have therefore, found it obvious at the time the claimed invention was made to try to modify the defined medium for differentiation of human pluripotent stem cells to neural stem cells as taught by Meyer et al by omitting or having substantially free of some of the constituents for achieving 
	Applicant’s remarks:
14.		Applicant argues that Meyer does not anticipate each and every limitation of instant claims. Directing attention to the prosecution of US application 13/435,698 or Meyer ‘698, Applicant asserts that Meyer disclosed at least four steps and media for neural differentiation method, however, none of the media or the differentiation methods anticipate “the defined serum-free medium recited in the present claims”. Applicant details the ‘698 prosecution history alleging that the differentiation method of Meyer requires a priming step and “a medium that is essentially free of externally added TGFβ and bFGF”, wherein the priming involves gradual reduction of TGF beta concentration prior to aggregate formation. Applicant argues that Meyer teaches more steps and media than that recited in the instant claims. Applicant alleges impermissible hindsight reasoning in using the Meyer teachings for arriving at the instant invention with a reasonable expectation of success. Applicant therefore, requests withdrawal of the rejection.                                
15.		Applicant’s arguments are fully considered, but not found to be persuasive. Applicant seems to be arguing the different aspects of culturing process, including priming and differentiation of cells, when the claimed invention is to culture medium only. It is noted that the “wherein the serum-free medium supports differentiation…” clause at the end of claims 21 and 34, is a functional limitation of the claimed culture medium. As stated above, the Meyer reference teaches the culture medium of differentiation or priming (para 0083). Meyer teaches the use of DMEM-F12, which is substantially free of putrescine, and transferrin, wherein DMEM-F12 also has the necessary constituents of a basal medium as recited in instant claim 1; and wherein such combination results in the differentiation of pluripotent stem cells to neural stem 
16.		 Applicant’s arguments about Meyer’s culture steps involving gradual reduction of TGF beta concentration prior to aggregate formation in the culture protocol, is considered. However, the reference in several portions states that the differentiation can be in a medium that is absent (or substantially free) of TGFβ signaling inhibitors (e.g. para 0014, 0030, 0080). Meyer teaches that the medium for priming or differentiation not only can contain components of the basal medium, the medium also may not contain externally added TGFβ superfamily signaling inhibitors (para 0080). Because Meyer teaches the same culture medium used for differentiation of pluripotent stem cells to neural stem cells as instantly claimed, the amounts of the ingredients would inherently be in amounts that would support such differentiation. The reference does not specifically disqualify or teach away from a substantial absence of TGFβ inhibitor in the medium, and therefore, is proper art for obviousness. 
17.		Applicant’s extensive detailing of the Meyer culture protocol and the prosecution of the associated ‘698 application is fully considered. However, the '698 claims are to a method of producing neural cells from human pluripotent stem cells in vitro, whereas instant claims are to a defined culture medium for differentiation, which does not require the different steps. Applicant’s extensive arguments of gradual reduction of TGF beta concentration prior to aggregate formation only provides a method step requiring varying the amounts of components to the basal medium for attaining differentiation. As stated in the rejection and reiterated in the previous paragraph, Meyer teaches that the medium for priming or differentiation not only can 
18.		Applicant’s arguments alleging impermissible hindsight reasoning is potentially directed to the 103 rejection in the alternative. Applicant’s arguments are considered but not found to be persuasive. As stated above, paragraph 0083 provides a finite list of differentiation media components from which the person of ordinary skill in the art would need to optimize the combination; paragraph 0087 teaches what the medium may not contain and paragraph 0088 lists the other basic ingredients of the medium. Since the difference between the claimed method and the prior art method appears to be one of optimization of medium ingredients, one of skill in the art would clearly recognize that medium constituents could be a variable and could easily be optimized by a cell culture scientist based upon the culture protocol. 
19.		Applicants may argue that the examiner's conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Here, the examiner is only taking into account knowledge which was within the level of skill in the art and as disclosed by Meyer. Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). **>See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.<


New Rejection
Claim Rejections - 35 USC § 103 
21.		The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

22.		Claims 34-35, 37-38 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  as applied to claims 21-22, 24-25 and 47 above, and further in view of  .
23.		The claims are directed to a defined serum-free medium consisting essentially of water, salts, amino acids, vitamins, carbon source, buffer, selenium, insulin (about 5 mg/L), and ascorbate – in amounts that support differentiation, and is substantially free of transferrin, a TGFβ superfamily antagonist and albumin; and also of progesterone or putrescine (claims 34-36), wherein the medium that supports differentiation of an adherent monolayer of human pluripotent stem cells to neural stem cells. Claim 37 is directed to a composition comprising human PAX6+ neural stem cells and the defined medium. The claims further recite a system comprising a solid support comprising a substrate and a defined medium (claim 38). PAX6+ neural stem cells in the absence of embryoid bodies. Claim 48 recites that the medium can promote differentiation to PAX6+ neural stem cells in the absence of embryoid bodies.
24.		The teachings of Meyer et al are set forth above, and are applicable to claims 34-35, 37-38 and 48. 

26.		Shin et al teach that ascorbic acid enhances differentiation of embryonic stem cells (pluripotent stem cells) into neurons (Abstract). The reference teaches that brain has a specific ascorbic acid transporter and that ascorbate increases differentiation to neurons like dopaminergic neurons from CNS precursors as compared to untreated cultures (Introduction, para 1, 3; Discussion, para 1).
27.		It would have therefore, been obvious to the person of ordinary skill in the art at the time the claimed invention was made to modify the defined medium comprising vitamins for differentiation of human pluripotent stem cells to neural stem cells as taught by Meyer et al by adding ascorbate to the medium in view of teachings of Shin et al. The person of ordinary skill would have been motivated to add ascorbic acid as this is a known vitamin having antioxidant properties that is frequently added to neural differentiation medium for the large scale production of neurons for clinical treatment (Shin et al, Abstract; Discussion, para 1). The person of ordinary skill would have expected success because the basic ingredients of any culture medium was well established in the art and was successfully used at the time the invention was made.
28.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

	Applicant’s remarks:
29.		Applicant argues that Kirkeby does not cure the deficiencies of Meyer.  Applicant also argues that Kirkeby uses a medium that includes transferrin. Applicant further argues that a 
30.		Applicant’s arguments are fully considered, and are found to be persuasive. Since the 103 rejection using Kirkeby teachings is withdrawn, Applicant’s argument in reference to the rejection is moot.

Advisory information
31.		No claims are allowed.
			32.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037. The examiner can normally be reached on M-F 9:00am-5:00pm.
33.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
25 September 2021


/GREGORY S EMCH/Primary Examiner, Art Unit 1699